Citation Nr: 1505560	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  10-13 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for the initial period on appeal, 50 percent for the period beginning December 11, 2008, and 70 percent for the period beginning November 1, 2011, for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a bilateral foot disability.  

3.  Entitlement to service connection for a bilateral foot disability.  

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected disabilities.

6.  Entitlement to service connection for carpal tunnel syndrome, to include as secondary to service-connected disabilities.

7.  Entitlement to service connection for a stomach condition, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1973 and from October 1980 to October 1984.  His decorations for his active duty service include a Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In November 2014 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing; a transcript of the hearing is of record.

The Board notes that in a September 2011 rating decision the Veteran was granted a total disability rating based on individual unemployability, effective April 1, 1995.

The Board has reviewed the physical file and the "Virtual VA" electronic claims file to ensure a complete review of the evidence.


FINDINGS OF FACT

1.  For the initial period on appeal, the Veteran's PTSD was manifested by symptoms such as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, for the period beginning December 11, 2008 the Veteran's PTSD was manifested by symptoms such as occupational and social impairment with reduced reliability and productivity, and for the period beginning January 12, 2010, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas. 

2.  A March 1996 rating decision last denied service connection for a bilateral foot disability.

3.  The evidence pertaining to the Veteran's foot disability since the last final rating decision was not previously submitted, relates to an unestablished fact that is necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

4.  Giving the Veteran the benefit of the doubt, the Veteran has hypertension, a left foot disability, erectile dysfunction and carpal tunnel syndrome that are etiologically related to his active duty service.

5.  The Veteran does not have a stomach disability that is etiologically related to his active duty service.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent and an evaluation in excess of 50 percent for the period beginning December 11, 2008 for PTSD are not met; the criteria for an evaluation of 70 percent, but no higher, for the period beginning January 12, 2010, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2014). 

2.  The March 1996 rating decision that denied service connection for a bilateral foot disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

3.  The evidence received since the last final rating decision is new and material and the claim for service connection for a foot disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  The criteria for service connection for hypertension, a left foot disability (but not the right), carpal tunnel syndrome and erectile dysfunction are met.  38 U.S.C.A. §§ 1110, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

5.  The criteria for service connection for a stomach condition are not met.  38 U.S.C.A. §§ 1110, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluations

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's PTSD has been evaluated as 30 percent disabling for the initial period on appeal, 50 percent disabling beginning December 11, 2008, and 70 percent disabling beginning November 1, 2011, under Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Diagnostic Code 9411 uses the General Rating Formula for Mental Disorders.

Under the General Rating Formula, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum schedular rating of 100 percent is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the Veteran's capacity for adjudgment during periods of remission.  38 C.F.R. § 4.126(a) (2014).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  

In rendering the decision below, the Board has relied, at least in part, on Global Assessment of Functioning scale (GAF) scores that mental health professionals have assigned to evaluate the Veteran.  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.
	
While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

In August 2007 the Veteran was afforded a VA examination.  The Veteran reported having dreams and nightmares since returning from Vietnam, having current financial stressors, low energy, anxiety, quick startle reflexes, isolation, estrangement from his children, chronic sleep disturbances and hypervigilance.

Upon mental status examination the examiner noted that the Veteran was casually dressed and adequately groomed, there was no evidence of delusions and hallucinations, thought processes were linear and goal-directed and he was organized.  There were no reports of panic attacks or obsessive compulsive disorder symptoms.  Speech was regular, thought processes were circumstantial.  His affect "brightens at times, other times is crying and tearful."  He denied suicidal or homicidal ideations and was "quite future oriented and hopeful regarding the future."  His cognition was intact.  

The examiner assigned a GAF of 60 and noted that "there is occasional decrease in work efficiency or there are intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally satisfactory functioning (routine behavior, self-care, and conversation normal)."  

In May 2008 the Veteran was afforded another VA examination.  The Veteran reported anxiety and tension that had intensified and nightly nightmares.  He continued to look for work and was able to keep up with routine responsibilities of self-care, but had someone coming in to help him on a daily basis due to his diabetes.  He reported limited social/interpersonal relationships and recreation/leisure pursuits.

Upon mental status examination the examiner noted that there was no impairment of thought process or communication and no delusions or hallucinations.  The Veteran reported that suicidal and homicidal thoughts "come and go" but denied "more specific ideations, plans or intent."  He was oriented to person, place and time.  There were no obsessive or ritualistic behaviors and no panic attacks.  The rate and flow of his speech were within normal limits.  The examiner assigned a GAF of 60 and noted mild-moderate symptoms.  The examiner noted "occasional decrease in work efficiency or . . . intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally satisfactory functioning."  

The examiner noted that the Veteran "was fairly vague in his description of how his symptoms are worse now, but he is clearly making the claim that they are worse since August 2007."  The Veteran frequently referred to financial troubles when asked how his symptoms had worsened.  Thus, the examiner found that the Veteran's depression was "highly situational."

Based on the record, the Board finds that for the initial period on appeal an evaluation in excess of 30 percent is not warranted.  During the initial period on appeal, there is no indication that the Veteran has symptoms such as flattened affect, abnormal speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-term or long-term memory, impaired judgment or impaired abstract thinking.  While the Veteran may have had symptoms such as disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, the evidence, taken as a whole, presents a disability picture indicative of a 30 percent evaluation.  Further, the record does not show GAF scores below 60 at this time, which would indicate moderate symptoms.  The Veteran's symptoms were routinely described as mild-moderate for the initial period on appeal.  Looking at the evidence as a whole, the Board finds that a higher evaluation of 50 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran's own statements would provide evidence against this finding.  

In March 2009 the Veteran was afforded another VA examination.  The Veteran reported that he had lost two close family members which had "affected his mental condition."  The Veteran reported night sweats and nightmares, limited family role functioning, no social/interpersonal relationships and limited recreation/leisure pursuits.

The examiner reviewed the Veteran's treatment records and noted mixed reports including that "the veteran's GAF was listed as indicating an increase in symptoms, when quite clearly the veteran's psychiatrist was noting some improvement in his symptoms."

Upon mental status examination the examiner noted no impairment in thought process or communication as well as delusions or hallucinations, his eye contact and interaction were within normal limits and he denied suicidal or homicidal thoughts.  He was oriented to person, place, and time.  The Veteran reported some problems with short-term memory and denied obsessive or ritualistic behaviors.  His rate and flow of speech were notable for a slow and methodical style and he denied panic attacks.  

The examiner noted that the Veteran's depression "appears to be situationally based" and that he was "very anxious about his debt."  The examiner assigned a GAF of 51 and found that the Veteran had moderate symptoms including "a general lack of social activities . . . persistent re-experiencing, avoidance and heightened physiological arousal."  The examiner opined that the "Veterans PTSD symptoms have worsened over the past year" and that the Veteran's symptoms were manifested by "occasional decrease in work efficiency or . . . intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally satisfactory functioning."

Based on the March 2009 examination, the VA increased the Veteran's evaluation to 50 percent effective December 11, 2008, the date which the Veteran requested reconsideration based on worsening symptoms.  

The Board finds that for the period beginning December 11, 2008, an evaluation in excess of 50 percent is not warranted.  Based on the evidence, there is no indication that the Veteran has had symptoms, during this time period, indicative of a 70 percent evaluation such as speech that is intermittently illogical, obscure or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation and neglect of personal appearance and hygiene.  While the Veteran may have exhibited some symptoms that might warrant a higher evaluation, such as difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships, overall the Veteran's symptoms present ad disability picture that is indicative of a 50 percent evaluation.  Further, the record does not indicate any GAF scores below 50, which would indicate a serious psychiatric disability.  Looking at the medical evidence as a whole, the Board finds that a higher evaluation of 100 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran's own statements would provide evidence against this finding.    

The Veteran submitted a comprehensive mental health assessment by a private treatment provider dated January 2012.  The Veteran reported problems holding a job and problems with relationships.  He also endorsed symptoms including depression, anxiety, panic attacks, sweats, easily startled, anger, aggression and irritability.

Upon mental status examination the examiner noted that the Veteran's appearance was unremarkable and his hygiene and motor activity were within normal limits.  He was cooperative with average eye contact and appropriate concentration.  He was fully oriented with normal speech.  His mood was depressed and anxious with appropriate affect with a flat range.  Thought processes were logical and coherent, content was paranoid.  Judgment was good and memory was intact.  There was no risk for suicide or homicidal ideations.  The examiner assigned a GAF of 50.

The examiner indicated that the Veteran "has serious impairment in social, occupational or school functioning."  The examiner based this determination on the Veteran's inability to hold a job and interference with his home life.

Giving the Veteran the benefit of the doubt, the Board finds that a 70 percent evaluation is warranted beginning January 12, 2010, to coincide with the Veteran's private psychiatric assessment.  During the January 2010 VA examination the Veteran expressed symptoms of a "serious impairment."  While the Veteran did not express many symptoms indicative of a 70 percent evaluation (obsessive rituals, abnormal speech, near-continuous panic or depression, spatial disorientation, neglect of personal appearance and hygiene), he expressed severe impairment in his ability to function around others, affecting both his occupational and social life.  The Board finds that, giving the Veteran the benefit of the doubt, his overall disability picture beginning January 12, 2010, is best represented by a 70 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In November 2011 the Veteran was afforded another VA examination.  The Veteran reported suicidal thoughts at times without any attempts.  He also reported thoughts of hurting others, which he described "primarily as anger which he often has difficulty controlling."  

Upon mental status examination the Veteran endorsed symptoms including depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control, and intermittent inability to perform activities of daily living.

The examiner assigned a GAF score of 51 and noted that the Veteran had "occupational and social impairment with reduced reliability and productivity."  The examiner noted that since the last examination the Veteran "is more selfish, he doesn't trust people at all anymore, is somewhat more phobic regarding germs, and is frequently angry, irritable, and socially and emotionally isolated."

In May 2014 the Veteran was afforded another VA examination.  The Veteran reported that he had kicked his ex-wife out of their home and he showed the examiner "a serious of texts from his son which were quite profane."  He denied suicidal ideation and reported homicidal thoughts at times, which the examiner noted as "ongoing anger but said he is able to keep it under control."  

Upon mental status examination the Veteran endorsed symptoms including depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The examiner noted that the Veteran was casually dressed and appropriately groomed.  His affect was congruent, friendly and engaging, "in marked contrast to his last visit."  His thought processes were generally goal-directed and he was fully oriented.  He reported anxiety with occasional panic attacks, but less frequent than in the past.  Depression was ongoing and continued to be "related to situational stressors and isolation."  His voice and speech were within normal limits.  His concentration was difficult with "his mind wandering at times."

The examiner noted that the Veteran's symptoms were indicative of "occupational and social impairment with reduced reliability and productivity."  The examiner also noted that "his PTSD symptoms appear to be similar to last time and possibly even somewhat improved though his is clearly having a lot of issues likely associated with his history of antisocial personality traits."  

Based on the evidence, the Board finds that at no point during the period on appeal is an evaluation higher than 70 percent warranted.   There is no indication that the Veteran has had symptoms indicative of a 100 percent evaluation such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place or memory loss for names of close relatives, own occupation or own name.  Further, the record does not show any GAF scores between 31-40 which would indicate impairment in reality testing or communication.  Looking at the medical evidence as a whole, the Board finds that a higher evaluation of 100 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran's own statements would provide evidence against this finding.  

In this regard, it is important for the Veteran to understand that not all evidence in this case supports the 70% rating, let alone a 100 rating for this problem. 

Further, the Veteran has already been granted a TDIU for his severe occupational impairment related to his service-connected disabilities.

A review of the Veteran's post-service treatment records shows some treatment for PTSD with symptoms similar to those reported in the Veteran's VA examinations.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for PTSD specifically consider symptoms such as depression, anxiety and difficulty getting along with others.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's disabilities are manifested by such symptoms.  As noted, these symptoms are part of the schedular rating criteria.




New and Material Evidence

At the time of the last final March 1996 denial of entitlement to service connection for a bilateral foot disability, evidence of record included VA and private medical treatment records, service treatment records, and an October 1995 VA examination.

Since the March 1996 denial, evidence added includes the Veteran's statements, additional VA and private treatment records, an additional VA examination and the Veteran's testimony.

Based on a review of this new evidence, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for a foot disability is reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Hypertension and Erectile Dysfunction

The Veteran asserts that he has hypertension and erectile dysfunction as a result of his service-connected disabilities.

A review of the post-service medical treatment records shows current diagnoses of both hypertension and erectile dysfunction.

A May 2014 VA medical opinion found that the Veteran's hypertension was less likely than not related to his PTSD.

However, hypertension may be related to the Veteran's diabetes mellitus.  When a Veteran has service connection for diabetes mellitus and diabetic nephropathy and a diagnosis of hypertension, as is the case here, the VA should determine whether the hypertension is caused by or aggravated by the diabetes.  M21-1 MR Adjudication Procedures Manual, III.iv.4.F.22.e (2014).  

Here, hypertension was diagnosed before diabetic nephropathy, but no opinion has been provided regarding whether the hypertension was aggravated by the diabetic nephropathy and it is unclear from the record whether there has been a change in the treatment of hypertension since the diagnosis of diabetic nephropathy.

Similarly, no opinion has been provided regarding the Veteran's erectile dysfunction.

The Board has considered a remand to obtain such information, however, giving the Veteran's long-standing diagnosis of diabetes with complications, the Board gives the benefit of the doubt to the Veteran and finds that service connection for hypertension and erectile dysfunction is warranted.
Foot Disability

The Veteran has also asserted that he has a bilateral foot disability, to include gout, that is the result of his active duty service.

A review of the Veteran's service treatment records shows a complaint of right heel pain in October 1980.  The examiner diagnosed Achilles tendonitis, moderate.  The record also shows a complaint of left foot pain in April 1983.  The Veteran denied trauma or injury to the left foot.  The examiner diagnosed a sprained left foot.  There are no other complaints of foot pain, or diagnoses, including gout, during active duty service. 

A review of post-service medical treatment records shows complaints of foot pain including notations of gout.

In May 2014 the Veteran was afforded a VA non-degenerative arthritis and foot examination.  The examiner reviewed the claims file and performed a complete physical examination.  The examiner determined that there was no current evidence of gouty arthritis and noted that any gout was controlled on medication.  The examiner opined that the Veteran's gout is "less likely than not . . caused by or incurred in his combat in service or related to service foot complaints or his general military service."  The examiner provided the following rationale:

Gout is caused by abnormal uric acid metabolism and classically causes pain in the big toes.  I have found that some patients with gout attribute many joint and non joint symptoms to gout which are not in fact caused by gout which appears to be the case for this veteran.  In addition, the veteran has never had a joint aspiration to prove he has gout.  Some of his symptoms sound consistent with gout and it's my opinion he at least as likely as not does have it.  However, some symptoms are not consistent with gout.  For instance, today he felt he was having a gout flare only after walking in the halls for a bit after the exam.  This is not consistent with gout nor was his foot exam.  His symptoms today were more likely due to metatarsalgia and his diabetic neuropathy (I cannot separate these two conditions are they are causing similar symptoms).  He was also convinced that the documented 1980 and 1983 service foot complaints were a continuation of his gout that first started in Vietnam but they certainly didn't sound like gout to me and one of the providers who was actually seeing him diagnosed gout.  In addition, while some of his self reported gout symptoms in Vietnam do sound consistent with gout, some do not (I would not expect all his toes to be affected) and it's not clear why he would have been given special socks for this.

In a separate foot examination, the examiner noted that the Veteran's "L 2nd MP and lateral foot tenderness during service . . . is consistent with [the Veteran's] testimony today and exam showing metatarsalgia."  The examiner opined that "his current L foot metatarsalgia is as likely as not related to his service L foot complaints.

The Board finds the May 2014 examiner's opinions to provide highly probative evidence regarding this issue.  Based on the examiners opinions, the Board finds that service connection for a left foot disability is warranted.  Service connection for the right foot is denied. 

Carpal Tunnel Syndrome

The Veteran asserts that he has carpal tunnel syndrome that is related to his active duty service.

The Board notes that the Veteran is already service-connected for peripheral neuropathy of the upper extremities, which is evaluated as a median nerve disorder.

The Veteran's peripheral neuropathy has been described as consistent with carpal tunnel syndrome.

It appears that the RO's grant of service connection for the peripheral neuropathy of the upper extremities encompasses a diagnosis of carpal tunnel syndrome; however, this issue is not entirely clear.  The Board has considered a remand for further development, but under the circumstances (TDIU has been granted) finds that a grant of service connection is more appropriate.

Stomach Condition

The Veteran asserts that he has a stomach condition, to include a hiatal hernia, as a result of the medications prescribed for service-connected disabilities.

A review of the service treatment records shows no complaints of or symptoms of a stomach condition.

A review of the post-service treatment records shows a diagnosis of GERD.  However, there is no diagnosis of a hiatal hernia of record.

Preliminarily, the Board notes that in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Accordingly, service connection is not warranted for a hiatal hernia.

With regard to the diagnosis of GERD, the Veteran was afforded a VA examination in March 2009.  The examiner reviewed the claims file and performed a complete examination.  The examiner confirmed the diagnosis of GERD and also diagnosed IBS.  The examiner opined that the Veterans "IBS and GERD are not as likely as not related to his treatment in the military."  The examiner discussed in-service treatment for gastrointestinal issues and determined that "it does not sound like either GERD or IBS."  The examiner noted that there was no evidence that GI symptoms were chronic and that the Veteran's treatment was consistent "with an acute 24-48 hour gastroenteritis."  The examiner found that the first indication of GERD was at the December 1992 examination.  Further, in the 1993 examination the Veteran reported 3 years of GERD.  The examiner noted that "neither of these exams date the onset of his symptoms to his military service."

As noted by the March 2009 examiner, the Veteran was not diagnosed with a stomach condition within one year of separation from active duty service.

While the Veteran has a diagnosis of a stomach condition, the Veteran has not submitted any probative medical evidence, such as an opinion of a treatment provider, that suggests a link between these disabilities and service, other service-connected disabilities or medications prescribed.

Although the Veteran may sincerely believe that his disabilities are related to his active duty service, the issue of whether the Veteran has a current disability as a result of active duty service or as a result of service-connected disabilities falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Based on the complexity of the medical question, the Board finds that the Veteran cannot provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2001); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Simply stated, the best evidence in this case provides evidence against this claim. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims and entitlement to service connection for a stomach condition is not warranted.  38 U.S.C.A. § 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist

Preliminarily, the Board notes that the claims for entitlement to service connection for a foot disability, hypertension, carpal tunnel syndrome and erectile dysfunction are granted in full.  Accordingly, a discussion of the duties to notify and assist as they apply to these claims is unnecessary.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As discussed above, the VA fulfilled its duty to notify in its August 2007, September 2007, March 2008, February 2009, August 2010, April 2011, February 2012 letters to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records and the Veteran's testimony and statements.

The Veteran has also been afforded adequate examinations on the issues of rating his PTSD and entitlement to service connection for a stomach condition.  VA provided the Veteran with VA examinations regarding his PTSD in August 2007, May 2008, March 2009, November 2011 and May 2014, and an examination regarding his stomach condition in March 2009.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken, and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  

Based on the above, the Veteran has been afforded adequate examinations.

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the November 2014 Board hearing, the VLJ complied with these requirements.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing was harmless.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).     

ORDER

For the period beginning January 12, 2010, an evaluation of 70 percent for PTSD is granted, but no greater. 

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for erectile dysfunction is granted.

New and material evidence has been submitted to reopen a claim for entitlement to service connection for a bilateral foot disability.

Entitlement to service connection for a left foot disability is granted.

Entitlement to service connection for a right foot disability is denied.

Entitlement to service connection for carpal tunnel syndrome is granted.

Entitlement to service connection for a stomach condition is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


